Per Curiam.
Appellant appeals the order revoking his probation, raising six issues. We find all of the issues except one to be without merit and affirm without discussion. As to that issue, the state concedes, and we find, that appellant was on community control rather than probation at the time of the violation. We therefore remand for the trial court to correct the revocation order to reflect a violation of community control. See Gaston v. State , 698 So.2d 641 (Fla. 4th DCA 1997) ; Brown v. State , 656 So.2d 262 (Fla. 1st DCA 1995).
Affirmed and remanded with instructions.
Gerber, C.J., Levine and Forst, JJ., concur.